MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                               Jun 24 2016, 8:30 am

regarded as precedent or cited before any                                CLERK
court except for the purpose of establishing                        Indiana Supreme Court

                                                                       Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Bryan L. Ciyou                                            Trina Glusenkamp Gould
Darlene R. Seymour                                        Helmke Beams LLP
Ciyou & Dixon, P.C.                                       Fort Wayne, Indiana
Indianapolis, Indiana


                                           IN THE
     COURT OF APPEALS OF INDIANA
Angela Harris,                                            June 24, 2016
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          02A03-1507-DR-811
        v.                                                Appeal from the Allen County
                                                          Superior Court
Eric Harris,                                              The Honorable Carolyn Foley,
Appellee-Respondent                                       Special Judge
                                                          The Honorable John D. Kitch III,
                                                          Special Judge
                                                          Trial Court Cause No.
                                                          02D07-0207-DR-496



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1507-DR-811 | June 24, 2016         Page 1 of 8
                                           Case Summary
[1]   In this consolidated appeal, Angela Harris (“Angela”) challenges an order that

      she pay attorney’s fees to her ex-husband Eric Harris (“Eric”) and child support

      orders pertaining to the parties’ two children, Em.H. and Ev.H. (“the

      Children”), who are now both emancipated. We affirm in part; reverse in part;

      and remand with instructions.



                                                    Issues
[2]   Angela presents three issues for our review:

              I.       Whether the award of $775.00 in attorney’s fees, entered
                       after this Court reversed a finding of contempt against
                       Angela, is an abuse of discretion;


              II.      Whether Angela was entitled to parenting time credit in
                       the computation of her child support and arrearage; and


              III.     Whether Eric’s child support obligation was prematurely
                       terminated.


                             Facts and Procedural History
[3]   Angela and Eric have a long history of litigation regarding custody, parenting

      time, and child support. In a prior appeal, a panel of this Court recited the

      pertinent facts, a portion of which we reproduce here:

              While Angela and Eric Harris were married they had two
              children, Em.H., born in August 1996, and Ev.H., born in June

      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-DR-811 | June 24, 2016   Page 2 of 8
        1997. The couple’s marriage was dissolved in 2005. Angela and
        Eric were awarded joint legal custody, Angela was awarded
        primary physical custody, and Eric was awarded parenting time
        consistent with the Indiana Parenting Time Guidelines. Since
        the dissolution, Angela and Eric’s relationship has been
        acrimonious at best, and there is a long history of Angela
        interfering with Eric’s parenting time.


        In March 2012, Eric was awarded physical custody of the
        children. In August 2012, the trial court found that Angela had
        alienated the children from Eric and stayed the enforcement of
        the March 2012 order pending an investigation by a guardian ad
        litem. Although the trial court reaffirmed its order awarding Eric
        physical custody of the children in January 2013, the children
        continued to reside with Angela, and Eric exercised parenting
        time.


        The trial court held hearings on December 31, 2013, and January
        17, 2014, addressing various outstanding petitions including four
        contempt petitions by Eric, presumably based on Angela’s
        interference with his parenting time, and Angela’s petition to
        modify custody. At the conclusion of the January 17, 2014
        hearing, the trial court denied Angela’s request to modify custody
        and granted the contempt petitions. . . . As a sanction for the
        contempt, the trial court sentenced Angela to 180 days in the
        Allen County Jail, suspended upon her cooperation with court-
        ordered family counseling. . . .


        On January 22, 2014, Angela exercised visitation with the
        children and, when she returned them to Eric’s house, they
        refused to get out of the car. Angela called Eric from her car and
        asked him to get the kids, and he responded, “They’re not babies
        or invalids. They can get out of the car and come to the door.”
        February 12, 2014 Hr. Tr. p. 30. Angela then called the police,
        who were unable to get the children out of the car. Eventually


Court of Appeals of Indiana | Memorandum Decision 02A03-1507-DR-811 | June 24, 2016   Page 3 of 8
        the police officer instructed Angela “to take the kids and leave.”
        Id. at 21.


        At some point the children returned to Eric’s house, and Angela
        exercised visitation from January 24, 2014, through January 26,
        2014. When Eric arrived at Angela’s house to pick up the
        children, they went out to Eric’s car and spoke with him but
        refused to return to Eric’s house. Angela watched the interaction
        from inside the house.


        Eric filed two separate contempt petitions for these incidents. On
        February 12, 2014, the trial court held a hearing on Eric’s
        contempt petitions. Em.H. testified at the hearing that, although
        the police officer told her to get out of the car, she just did what
        made her happy. See id. at 40. Em.H. agreed that she was
        disobeying her mother, her father, and the trial court. . . .


        The trial court found Angela in contempt but continued her
        suspended 180-day sentence. The trial court also temporarily
        abated Angela’s parenting time and ordered her to undergo a
        psychological evaluation. . . .


        On February 18, 2014, Eric filed a contempt petition alleging that
        on February 17, 2014, Angela’s parents picked the children up
        from school prior to their dismissal and that Angela then picked
        the children up from her parents’ house and failed to return them
        to Eric. On March 7, 2014, the trial court held a hearing on this
        petition at which Angela appeared pro se. . . .


        At the conclusion of the hearing, the trial court found Angela in
        contempt and ordered her “confined at the Allen County Jail for
        a period of ten days.” March 7, 2014 Hr. Tr. p. 73. . . .




Court of Appeals of Indiana | Memorandum Decision 02A03-1507-DR-811 | June 24, 2016   Page 4 of 8
                 On March 14, 2014, Angela filed her notice of appeal of the
                 February 12, 2014 ruling. On April 4, 2014, Angela filed her
                 notice of appeal of the March 7, 2012 ruling, and the appeals
                 were eventually consolidated.


         Harris v. Harris, No. 02A03-1403-DR-86, slip op. at 2-6 (Ind. Ct. App. Dec. 10,

         2014.) This Court reversed the findings of contempt arising from the January

         and February 2014 incidents and remanded the matter for necessary findings to

         support the suspension of parenting time. Id. at 12.


[4]      On September 30, 2014, a few months before the appellate decision was issued,

         the trial court held a hearing at which Angela’s parenting time was reinstated,

         without supervision. However, Angela was not permitted to take the Children

         for overnights. Angela was ordered to pay $165.00 per week in child support,

         effective February 12, 2014. She was also ordered to pay attorney’s fees

         pursuant to Eric’s Exhibit B. Angela filed a motion to correct error, which was

         denied.


[5]   On August 4, 2015, the trial court issued an additional order. Pursuant to that

         order, the Children (then each eighteen years of age) were to live with Angela,

         Eric’s child support obligation was summarily terminated, Angela was ordered

         to pay a child support arrearage of $9,422.00, and Eric was awarded attorney’s

         fees of $775.00.


[6]      Angela appealed the September 30, 2014 order and the August 4, 2015 order.

         The appeals were then consolidated.



         Court of Appeals of Indiana | Memorandum Decision 02A03-1507-DR-811 | June 24, 2016   Page 5 of 8
                                               Attorney’s Fees
[7]   Angela argues that the trial court erroneously ordered her to pay attorney’s fees

      that were related to findings of contempt reversed by this Court on appeal.1

[8]   In post-dissolution proceedings, the trial court may order a party to pay a

      reasonable amount toward an opposing party’s attorney’s fees and, in general,

      the decision to grant or deny fees is left to the sound discretion of the trial court.

      Bartlemay v. Witt, 892 N.E.2d 219, 231 (Ind. Ct. App. 2008). The trial court

      may consider such factors as the resources and respective incomes of the

      parties, as well as misconduct on the part of one party that caused additional

      attorney’s fees. Id. An abuse of discretion occurs when the decision is clearly

      against the logic and effect of the facts and circumstances before the trial court

      or where the trial court has misapprehended the law. Id. at 231-32. Where a

      portion of attorney’s fees derives from an erroneous finding of contempt,

      reversal for recalculation is appropriate. Id. at 232.


[9]   In the August 4, 2015 order, the trial court indicated that it had considered “the

      resources available to both parties” and “the actions of Mother throughout the

      pendency of this action.” (App. at 63.) However, the $775.00 award closely

      corresponds to the $726.00 in itemized fees sought for legal work performed in




      1
        Angela claims that “the First Order should be reversed as it relates to those fees.” Appellant’s Brief at 12.
      However, the “first order” award of $4,884.00 in attorney’s fees was for legal work performed through
      December 31, 2013. This was prior to the January and February 2014 incidents that gave rise to the
      contempt determinations later reversed on appeal. See Respondent’s Exhibit B. Only the fees related to the
      reversed contempt determinations are at issue.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-DR-811 | June 24, 2016                    Page 6 of 8
       January of 2014. See Respondent’s Exhibit B, pg. “A.” With the exception of

       one entry of January 20, 2014 for $66.00, this legal work was performed on or

       after January 22, 2014, the date that the Children refused to get out of Angela’s

       car. As the attorney’s fees awarded on August 4, 2015 appear to have included

       amounts attributable to pursuing non-meritorious contempt citations reversed

       on appeal, the award must be re-calculated.


                                       Parenting Time Credit
[10]   Angela was ordered to pay $165.00 weekly in child support, beginning in

       February of 2014. She now claims that her arrearage should be re-calculated

       with a reduction for a parenting time credit. According to Angela, expert

       testimony following her psychological evaluation proved her parental fitness to

       exercise overnight parenting time and a child support reduction is an

       appropriate remedy to address the wrongful denial.


[11]   Under Indiana Child Support Guideline 6, a non-custodial parent is to be

       afforded credit to his or her child support obligation “for hosting his or her

       children overnight.” Sandlin v. Sandlin, 972 N.E.2d 371, 377 (Ind. Ct. App.

       2012). During the relevant time period, Angela did not host the Children

       overnight and incur related expenses. Thus, she was not afforded a

       corresponding credit to her child support obligation and a parenting time credit

       was not applied to reduce her arrearage. Angela cites no authority for the

       proposition that the omission of a parenting time credit is in the nature of a




       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-DR-811 | June 24, 2016   Page 7 of 8
       parental sanction subject to reinstatement. We find no error in the trial court’s

       calculation of child support or child support arrearage.


                                Termination of Child Support
[12]   In its order of August 4, 2015, the trial court summarily terminated Eric’s child

       support obligation. Ev.H. had turned eighteen approximately two months

       earlier; Em.H. was one week shy of her nineteenth birthday.


[13]   Indiana Code Section 31-16-6-6 provides that a parental duty of child support

       terminates when the child attains the age of nineteen, absent conditions not

       argued or established in this case. As such, we agree with Angela that the trial

       court prematurely terminated Eric’s child support obligation. We remand with

       instructions to calculate his child support obligation up to each child’s

       nineteenth birthday.



                                                Conclusion
[14]   We affirm the order that Angela pay child support of $165.00 weekly. We

       remand with instructions to recalculate the attorney’s fees award of August 4,

       2015 so as to exclude amounts attributable to the non-meritorious contempt

       claims and to calculate Eric’s child support obligation.


[15]   Affirmed in part, reversed in part, and remanded with instructions.

       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-DR-811 | June 24, 2016   Page 8 of 8